
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.01


VERSANT CORPORATION
2005 EQUITY INCENTIVE PLAN

As Adopted June 1, 2005 and as Amended through April 12, 2007

        1.    PURPOSE; EFFECTIVE DATE.    The purpose of this Plan is to provide
incentives to attract, retain and motivate eligible persons whose present and
potential contributions are important to the success of the Company, its Parent
and Subsidiaries, by offering them an opportunity to participate in the
Company's future performance through awards of Options, Restricted Stock and
Stock Bonuses. This Plan will become effective on the first date (the "Effective
Date") on which it has been both (a) adopted by the Board and (b) approved by
the shareholders of the Company. Capitalized terms not defined in the text are
defined in Section 23.

        2.    SHARES SUBJECT TO THE PLAN.

        2.1    Number of Shares Available.    Subject to Sections 2.2 and 18,
the total number of Shares reserved and available for grant and issuance
pursuant to this Plan (the "Reserved Shares") will be the sum of (a) the
Available Prior Plan Shares (as defined below) plus (b) any and all Forfeited
Prior Plan Shares (as defined below); provided, that the number of Reserved
Shares shall not exceed an aggregate of 655,685 Shares, as constituted at the
opening of business on the Effective Date. The "Available Prior Plan Shares"
means the number of shares of the Company's Common Stock reserved for issuance
under the Company's 1996 Equity Incentive Plan, as amended (the "Prior Plan") on
the Effective Date that, on the Effective Date, are not (i) issued and
outstanding as a result of the grant or exercise of awards granted under the
Prior Plan or (ii) subject to stock options or other awards granted under the
Prior Plan that are then outstanding. "Forfeited Prior Plan Shares" means
(i) shares of Common Stock issued under the Prior Plan that are outstanding on
the Effective Date and are thereafter repurchased by the Company at their
original issuance price pursuant to the terms of the Prior Plan and/or
agreements entered pursuant thereto and (ii) the shares of Common Stock that, on
the Effective Date, are subject to any then outstanding stock option granted
under the Prior Plan and which thereafter cease to be subject to such stock
option for any reason other than its exercise. The Available Prior Plan Shares
and all Forfeited Prior Plan Shares will no longer be available for grant and
issuance under the Prior Plan but will be available for grant and issuance under
this Plan. Subject to Sections 2.2 and 18, (x) Shares that are subject to
issuance upon exercise of an Option granted under this Plan but that cease to be
subject to such Option for any reason other than exercise of such Option,
(y) Shares that are subject to any Award granted under this Plan but are
forfeited or are repurchased by the Company at their original issue price or
(z) Shares that are subject to an Award granted under this Plan that otherwise
terminates without Shares being issued, will again be available for grant and
issuance in connection with future Awards under this Plan. At all times the
Company shall reserve and keep available a sufficient number of Shares as shall
be required to satisfy the requirements of all outstanding Options granted under
this Plan and all other outstanding but unvested Awards granted under this Plan.
No more than ten million (10,000,000) Shares may be issued under this Plan
pursuant to the exercise of ISOs.

        2.2    Adjustment of Shares.    In the event that the number of
outstanding Shares is changed by a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of Shares reserved for issuance under this Plan, (b) the
maximum number of Reserved Shares set forth in Section 2.1 above, (c) and the
maximum number of Shares that may be issued under this Plan pursuant to the
exercise of ISOs as set forth in Section 2.1 above, (d) the Exercise Prices of
and number of Shares subject to outstanding Options, (e) the number of Shares
subject to other outstanding Awards and (f) the numbers of Shares referenced in
Section 3 below, will each be proportionately adjusted, subject to any required
action by the Board or the shareholders of the Company and compliance with
applicable securities laws; provided, however, that fractions of a Share will
either be replaced by a cash payment equal to the Fair Market Value of such
fraction of a Share or will be rounded up to the nearest whole Share, as
determined by the Committee.

--------------------------------------------------------------------------------



        3.    ELIGIBILITY.    ISOs (as defined in Section 5 below) may be
granted only to employees (including officers and directors who are also
employees) of the Company or of a Parent or Subsidiary of the Company. All other
Awards may be granted to employees, officers, directors, consultants,
independent contractors and advisors of the Company or any Parent or Subsidiary
of the Company; provided such consultants, independent contractors and advisors
render bona fide services not in connection with the offer and sale of
securities in a capital-raising transaction. No person will be eligible to
receive more than 400,000 Shares in any calendar year under this Plan pursuant
to the grant of Awards hereunder, other than new employees of the Company or of
a Parent or Subsidiary of the Company (including new employees who are also
officers and directors of the Company or any Parent or Subsidiary of the
Company) who are eligible to receive up to a maximum of 600,000 Shares in the
calendar year in which they commence their employment. A person may be granted
more than one Award under this Plan.

        4.    ADMINISTRATION.

        4.1    Committee Authority.    This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan. Without
limitation, the Committee will have the authority to:

        (a)   construe and interpret this Plan, any Award Agreement and any
other agreement or document executed pursuant to this Plan;

        (b)   prescribe, amend and rescind rules and regulations relating to
this Plan;

        (c)   select persons to receive Awards;

        (d)   determine the form and terms of Awards;

        (e)   determine the number of Shares or other consideration subject to
Awards;

        (f)    determine whether Awards will be granted singly, in combination
with, in tandem with, in replacement of, or as alternatives to, other Awards
under this Plan or any other incentive or compensation plan of the Company or
any Parent or Subsidiary of the Company;

        (g)   grant waivers of Plan or Award conditions;

        (h)   determine the vesting, exercisability and payment of Awards;

        (i)    correct any defect, supply any omission or reconcile any
inconsistency in this Plan, any Award or any Award Agreement;

        (j)    determine whether an Award has been earned; and

        (k)   make all other determinations necessary or advisable for the
administration of this Plan.

        4.2    Committee Discretion.    Any determination made by the Committee
with respect to any Award will be made in its sole discretion at the time of
grant of the Award or, unless in contravention of any express term of this Plan
or Award, at any later time, and such determination will be final and binding on
the Company and on all persons having an interest in any Award under this Plan.
The Committee may delegate to one or more officers of the Company the authority
to grant an Award under this Plan to Participants who are not Insiders of the
Company.

        4.3    Exchange Act Requirements.    During all times that the Company
is subject to Section 16 of the Exchange Act, the Company will take appropriate
steps to comply with the requirements of SEC Rule 16b-3 (or other rules of the
SEC) for the exemption of awards from the application of Section 16(b) of the
Exchange Act.

        5.    OPTIONS.    The Committee may grant Options to eligible persons
and will determine whether such Options will be Incentive Stock Options within
the meaning of the Code ("ISOs") or Nonqualified Stock Options ("NQSOs"), the
number of Shares subject to the Option, the Exercise Price of the

--------------------------------------------------------------------------------




Option, the period during which the Option may be exercised, and all other terms
and conditions of the Option, subject to the following:

        5.1    Form of Option Grant.    Each Option granted under this Plan will
be evidenced by an Award Agreement which will expressly identify the Option as
an ISO or an NQSO ("Stock Option Agreement"), and will be in such form and
contain such provisions (which need not be the same for each Participant) as the
Committee may from time to time approve, and which will comply with and be
subject to the terms and conditions of this Plan.

        5.2    Date of Grant.    The date of grant of an Option will be the date
on which the Committee makes the determination to grant such Option, unless
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

        5.3    Exercise Period; Vesting.    Options may be exercisable
immediately (subject to repurchase pursuant to Section 12 of this Plan) or may
be exercisable within the times or upon the events determined by the Committee
as set forth in the Stock Option Agreement governing such Option.
Notwithstanding the foregoing: (a) no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; (b) no ISO
granted to a person who directly or by attribution owns more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any Parent or Subsidiary of the Company ("Ten Percent Shareholder") will
be exercisable after the expiration of five (5) years from the date the ISO is
granted; and (c) in no event shall an Option that is granted to an employee who
is a non-exempt employee for purposes of overtime pay under the Fair Labor
Standards Act of 1938 be exercisable earlier than six (6) months after its date
of grant. The Committee also may provide for the exercise of Options to become
exercisable at one time or from time to time, periodically or otherwise, in such
number of Shares or percentage of Shares as the Committee determines; provided
that (subject to earlier termination of the Option) each Option granted to a
non-officer employee shall vest at the rate of no less than twenty percent (20%)
of the total number of Shares originally subject to such Option (as such number
may be adjusted pursuant to Section 2) per year over the five (5) year period
beginning on the date such Option is granted, subject to such person's continued
employment with the Company or Parent or Subsidiary. Unless the Committee
provides otherwise, the vesting of an Option granted under this Plan may be
suspended during any leave of absence as may be set forth in any Company policy.

        5.4    Exercise Price.    The Exercise Price of an Option will be
determined by the Committee when the Option is granted and will not be less than
100% of the Fair Market Value of the Shares on the date of grant (110% in the
case of any ISO granted to a Ten Percent Shareholder). Payment for the Shares
purchased may be made in accordance with Section 8 of this Plan.

        5.5    Method of Exercise.    Options may be exercised only by delivery
to the Company of a stock option exercise agreement (the "Exercise Agreement")
in a form approved by the Committee (which need not be the same for each
Participant), stating the number of Shares being purchased, the restrictions
imposed on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding Participant's investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the Exercise Price for the number of Shares being purchased.

        5.6    Termination.    Notwithstanding the exercise periods set forth in
the Stock Option Agreement, exercise of an Option will always be subject to the
following:

        (a)   If the Participant is Terminated for any reason except death or
Disability, then the Participant may exercise such Participant's Options only to
the extent that such Options would have been exercisable upon the Termination
Date no later than three (3) months after the Termination Date (or such shorter
or longer time period not exceeding five (5) years after the Termination Date as
may be determined by the Committee, with any exercise beyond three (3) months
after the Termination Date deemed to be an NQSO), but in any event, no later
than the expiration date of the Options.

--------------------------------------------------------------------------------



        (b)   If the Participant is Terminated because of Participant's death or
Disability (or the Participant dies within three (3) months after a Termination
other than because of Participant's death or disability), then Participant's
Options may be exercised only to the extent that such Options would have been
exercisable by Participant on the Termination Date and must be exercised by
Participant (or Participant's legal representative or authorized assignee) no
later than twelve (12) months after the Termination Date (or such shorter or
longer time period not exceeding five (5) years after the Termination Date as
may be determined by the Committee, with any such exercise beyond (a) three (3)
months after the Termination Date when the Termination is for any reason other
than the Participant's death or Disability, or (b) twelve (12) months after the
Termination Date when the Termination is for Participant's death or Disability,
deemed to be an NQSO), but in any event no later than the expiration date of the
Options.

        (c)   If a Participant is determined by the Board to have committed an
act of theft, embezzlement, fraud, dishonesty or a breach of fiduciary duty to
the Company or Parent or Subsidiary, neither such Participant, such
Participant's estate nor such other person who may then hold the Option shall be
entitled to exercise any Option with respect to any Shares whatsoever, after
termination of service, whether or not after termination of service such
Participant may receive payment from the Company or Subsidiary for vacation pay,
for services rendered prior to termination, for services rendered for the day on
which termination occurs, for salary in lieu of notice, or for any other
benefits. In making the determination described in this subsection, the Board
shall give the Participant an opportunity to present evidence to the Board. For
the purpose of this paragraph, termination of service shall be deemed to occur
on the date when the Company dispatches notice or advice to the Participant that
such Participant's service is terminated.

        5.7    Limitations on Exercise.    The Committee may specify a
reasonable minimum number of Shares that may be purchased on any exercise of an
Option, provided that such minimum number will not prevent Participant from
exercising the Option for the full number of Shares for which it is then
exercisable.

        5.8    Limitations on ISO.    The aggregate Fair Market Value
(determined as of the date of grant) of Shares with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year (under
this Plan or under any other incentive stock option plan of the Company, Parent
or Subsidiary of the Company) will not exceed $100,000. If the Fair Market Value
of Shares on the date of grant with respect to which ISOs are exercisable for
the first time by a Participant during any calendar year exceeds $100,000, then
the Options for the first $100,000 worth of Shares to become exercisable in such
calendar year will be ISOs and the Options for the amount in excess of $100,000
that become exercisable in that calendar year will be NQSOs. In the event that
the Code or the regulations promulgated thereunder are amended after the
Effective Date of this Plan to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISO, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.

        5.9    Modification, Extension or Renewal.    The Committee may modify,
extend or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that any such action may not, without the
written consent of a Participant, impair any of such Participant's rights under
any Option previously granted. Any outstanding ISO that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code. The Committee may reduce the Exercise Price of outstanding Options
without the consent of Participants affected by a written notice to them only if
and to the extent that such Repricing is permitted under the terms of Section 15
of this Plan; provided, however, that the Exercise Price may not be reduced
below the minimum Exercise Price that would be permitted under Section 5.4 of
this Plan for Options granted on the date the action is taken to reduce the
Exercise Price.

        5.10    No Disqualification.    Notwithstanding any other provision in
this Plan, no term of this Plan relating to ISOs will be interpreted, amended or
altered, nor will any discretion or authority granted

--------------------------------------------------------------------------------




under this Plan be exercised, so as to disqualify this Plan under Section 422 of
the Code or, without the consent of the Participant affected, to disqualify any
ISO under Section 422 of the Code.

        6.    RESTRICTED STOCK.    A Restricted Stock Award is an offer by the
Company to sell to an eligible person Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the price to be paid (the "Purchase Price"), the
restrictions to which the Shares will be subject, and all other terms and
conditions of the Restricted Stock Award, subject to the following:

        6.1    Form of Restricted Stock Award.    All purchases under a
Restricted Stock Award made pursuant to this Plan will be evidenced by an Award
Agreement ("Restricted Stock Purchase Agreement") that will be in such form
(which need not be the same for each Participant) as the Committee will from
time to time approve, and will comply with and be subject to the terms and
conditions of this Plan. The offer of Restricted Stock will be accepted by the
Participant's execution and delivery of the Restricted Stock Purchase Agreement
and full payment for the Shares to the Company within thirty (30) days from the
date the Restricted Stock Purchase Agreement is delivered to the Participant. If
such Participant does not execute and deliver the Restricted Stock Purchase
Agreement along with full payment for the Shares to the Company within thirty
(30) days, then the offer of such Restricted Stock will terminate, unless
otherwise determined by the Committee.

        6.2    Purchase Price.    The Purchase Price of Shares sold pursuant to
a Restricted Stock Award will be determined by the Committee and will be at
least 100% of the Fair Market Value of the Shares on the date the Restricted
Stock Award is granted. Payment of the Purchase Price may be made in accordance
with Section 8 of this Plan.

        6.3    Restrictions.    Restricted Stock Awards will be subject to such
restrictions (if any) as the Committee may impose. The Committee may provide for
the lapse of such restrictions in installments and may accelerate or waive such
restrictions, in whole or part, based on length of service, performance or such
other factors or criteria as the Committee may determine.

        7.    STOCK BONUSES.

        7.1    Awards of Stock Bonuses.    A Stock Bonus is an award of Shares
(which may consist of Restricted Stock) for services rendered to the Company or
any Parent or Subsidiary of the Company. A Stock Bonus may be awarded for past
services already rendered to the Company, or any Parent or Subsidiary of the
Company pursuant to an Award Agreement (the "Stock Bonus Agreement") that will
be in such form (which need not be the same for each Participant) as the
Committee will from time to time approve, and will comply with and be subject to
the terms and conditions of this Plan. A Stock Bonus may be awarded upon
satisfaction of such performance goals as are set out in advance in the
Participant's individual Award Agreement (the "Performance Stock Bonus
Agreement") that will be in such form (which need not be the same for each
Participant) as the Committee will from time to time approve, and will comply
with and be subject to the terms and conditions of this Plan. Stock Bonuses may
vary from Participant to Participant and between groups of Participants, and may
be based upon the achievement of the Company, Parent or Subsidiary and/or
individual performance factors or upon such other criteria as the Committee may
determine.

        7.2    Terms of Stock Bonuses.    The Committee will determine the
number of Shares to be awarded to the Participant and whether such Shares will
be Restricted Stock. If the Stock Bonus is being earned upon the satisfaction of
performance goals pursuant to a Performance Stock Bonus Agreement, then the
Committee will determine: (a) the nature, length and starting date of any period
during which performance is to be measured (the "Performance Period") for each
Stock Bonus; (b) the performance goals and criteria to be used to measure the
performance, if any; (c) the number of Shares that may be awarded to the
Participant; and (d) the extent to which such Stock Bonuses have been earned.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Stock Bonuses that are subject to different Performance Periods
and different performance goals and other criteria. The number of Shares may be
fixed or may vary in accordance with such performance goals and criteria as may
be determined by the Committee. The Committee may adjust

--------------------------------------------------------------------------------




the performance goals applicable to the Stock Bonuses to take into account
changes in law and accounting or tax rules and to make such adjustments as the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships.

        7.3    Form of Payment.    The earned portion of a Stock Bonus may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee may determine. Payment may be made in the form of cash,
whole Shares, including Restricted Stock, or a combination thereof, either in a
lump sum payment or in installments, all as the Committee will determine.

        7.4    Termination During Performance Period.    If a Participant is
Terminated during a Performance Period for any reason, then such Participant
will be entitled to payment (whether in Shares, cash or otherwise) with respect
to the Stock Bonus only to the extent such Stock Bonus is earned as of the date
of Termination in accordance with the terms of the applicable Performance Stock
Bonus Agreement, unless the Committee will determine otherwise.

        8.    PAYMENT FOR SHARE PURCHASES.    Payment for Shares purchased
pursuant to this Plan may be made in cash (by check) or, where expressly
approved for the Participant by the Committee and where permitted by law:

        (a)   by cancellation of indebtedness of the Company to the Participant;

        (b)   by surrender of shares that either: (1) have been owned by
Participant for more than six (6) months and have been paid for within the
meaning of SEC Rule 144 (and, if such shares were purchased from the Company by
use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Participant in the public market;

        (c)   by waiver of compensation due or accrued to the Participant for
services rendered;

        (d)   with respect only to purchases upon exercise of an Option, and
provided that a public market for the Company's stock exists:

        (1)   through a "same day sale" commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an "NASD Dealer") whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or

        (2)   through a "margin" commitment from the Participant and a NASD
Dealer whereby the Participant irrevocably elects to exercise the Option and to
pledge the Shares so purchased to the NASD Dealer in a margin account as
security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the Exercise Price directly to the Company; or

        (e)   by any combination of the foregoing.

        9.    WITHHOLDING TAXES.

        9.1    Withholding Generally.    Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, a
payment in satisfaction of an Award is to be made in cash, each such payment
will be net of an amount sufficient to satisfy federal, state, and local
withholding tax requirements.

        9.2    Stock Withholding.    When, under applicable tax laws, a
Participant incurs tax liability in connection with the exercise or vesting of
any Award that is subject to tax withholding and the Participant is obligated to
pay the Company the amount required to be withheld, the Committee may in its
sole discretion allow the Participant to satisfy the minimum withholding tax
obligation by electing to have the Company withhold from the Shares to be issued
that number of Shares having a Fair

--------------------------------------------------------------------------------




Market Value equal to the minimum amount required to be withheld, determined on
the date that the amount of tax to be withheld is to be determined (the "Tax
Date"). All elections by a Participant to have Shares withheld for this purpose
will be made in writing in a form acceptable to the Committee and will be
subject to the following restrictions:

        (a)   the election must be made on or prior to the applicable Tax Date;

        (b)   once made, then except as provided below, the election will be
irrevocable as to the particular Shares as to which the election is made;

        (c)   all elections will be subject to the consent or disapproval of the
Committee;

        (d)   if the Participant is an Insider and if the Company is subject to
Section 16(b) of the Exchange Act: (1) the election may not be made within six
(6) months of the date of grant of the Award, except as otherwise permitted by
SEC Rule 16b-3(e) under the Exchange Act, and (2) either (A) the election to use
stock withholding must be irrevocably made at least six (6) months prior to the
Tax Date (although such election may be revoked at any time at least six (6)
months prior to the Tax Date) or (B) the exercise of the Option or election to
use stock withholding must be made in the ten (10) day period beginning on the
third day following the release of the Company's quarterly or annual summary
statement of sales or earnings; and

        (e)   in the event that the Tax Date is deferred until six (6) months
after the delivery of Shares under Section 83(b) of the Code, the Participant
will receive the full number of Shares with respect to which the exercise
occurs, but such Participant will be unconditionally obligated to tender back to
the Company the proper number of Shares on the Tax Date.

        10.    PRIVILEGES OF STOCK OWNERSHIP.

        10.1    Voting and Dividends.    No Participant will have any of the
rights of a shareholder with respect to any Shares until the Shares are issued
to the Participant. After Shares are issued to the Participant, the Participant
will be a shareholder and have all the rights of a shareholder with respect to
such Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant's original Purchase Price pursuant to
Section 12.

        10.2    Financial Statements.    The Company will provide financial
statements to each Participant prior to such Participant's purchase of Shares
under this Plan, and to each Participant annually during the period such
Participant has Awards outstanding; provided, however, except as required by
applicable law the Company will not be required to provide such financial
statements to Participants whose services in connection with the Company assure
them access to equivalent information.

        11.    TRANSFERABILITY.    Awards granted under this Plan, and any
interest therein, will not be transferable or assignable by Participant, and may
not be made subject to execution, attachment or similar process, otherwise than
by will or by the laws of descent and distribution or as consistent with the
specific Plan and Award Agreement provisions relating thereto. During the
lifetime of the Participant any Award granted to such Participant will be
exercisable only by such Participant, and any elections with respect to any such
Award, may be made only by such Participant.

        12.    RESTRICTIONS ON SHARES.    At the discretion of the Committee,
the Company may reserve to itself and/or its assignee(s) in the Award Agreement
a right to repurchase a portion of or all Shares held by a Participant following
such Participant's Termination at any time within ninety (90) days after the
later of Participant's Termination Date and the date Participant purchases
Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at: (A) with respect to Shares that are "Vested" (as defined in
the Award Agreement), the higher of: (l) Participant's original Purchase Price,
or (2) the Fair Market Value of such Shares on Participant's Termination Date,
provided, that such right of

--------------------------------------------------------------------------------




repurchase (i) must be exercised as to all such "Vested" Shares unless a
Participant consents to the Company's repurchase of only a portion of such
"Vested" Shares and (ii) terminates when the Company's securities become
publicly traded; or (B) with respect to Shares that are not "Vested" (as defined
in the Award Agreement), at the Participant's original Purchase Price, provided
that, for any Participant who is a non-officer employee immediately prior to
such Participant's Termination, the right to repurchase at the original Purchase
Price lapses at the rate of at least 20% per year over five (5) years from the
date the Shares were purchased (or from the date of grant of options in the case
of Shares obtained pursuant to a Stock Option Agreement and Stock Option
Exercise Agreement).

        13.    CERTIFICATES.    All certificates for Shares or other securities
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable federal, state or foreign securities
law, or any rules, regulations and other requirements of the SEC or any stock
exchange or automated quotation system upon which the Shares may be listed or
quoted.

        14.    ESCROW; PLEDGE OF SHARES.    To enforce any restrictions on a
Participant's Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates.

        15.    REPRICING PROHIBITED WITHOUT SHAREHOLDER APPROVAL.    A Repricing
(as that term is defined in Section 23 of this Plan) is prohibited without prior
shareholder approval. Subject to compliance with the provisions of the
immediately preceding sentence regarding a Repricing, the Committee may, at any
time or from time to time: (a) authorize the Company, with the consent of the
respective Participants, to issue new Awards in exchange for the surrender and
cancellation of any or all outstanding Awards or (b) buy from a Participant an
Award previously granted with payment in cash, Shares (including Restricted
Stock) or other consideration, based on such terms and conditions as the
Committee and the Participant may agree. The exercise of the authority provided
in this Section 15 is circumscribed to the extent necessary to avoid the
inadvertent application of the interest and additional tax provisions of
Section 409A of the Code.

        16.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE.    An Award will
not be effective unless such Award is in compliance with all applicable federal
and state securities laws, rules and regulations of any governmental body, and
the requirements of any stock exchange or automated quotation system upon which
the Shares may then be listed or quoted, as they are in effect on the date of
grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in this Plan, the Company will have no
obligation to issue or deliver certificates for Shares under this Plan prior to:
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and/or (b) completion of any registration
or other qualification of such Shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable. The Company will be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state securities laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.

        17.    NO OBLIGATION TO EMPLOY.    Nothing in this Plan or any Award
granted under this Plan will confer or be deemed to confer on any Participant
any right to continue in the employ of, or to continue any other relationship
with, the Company or any Parent or Subsidiary of the Company or limit in any way
the right of the Company or any Parent or Subsidiary of the Company to terminate
Participant's employment or other relationship at any time, with or without
cause.

        18.    CORPORATE TRANSACTIONS.

        18.1    Assumption or Replacement of Awards by Successor.    In the
event of (a) a dissolution or liquidation of the Company, (b) a merger or
consolidation in which the Company is not the surviving

--------------------------------------------------------------------------------




corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the shareholders of
the Company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all Participants), (c) a merger or consolidation
in which the Company is the surviving corporation but the Company's shareholders
immediately prior to the consummation of the merger or consolidation (other than
any shareholder that merges or consolidates, or controls another corporation
that merges or consolidates, with the Company in such merger or consolidation)
own less than 50% of the surviving corporation immediately after such merger or
consolidation, or (d) the sale of substantially all of the assets of the
Company, any or all outstanding Awards may be assumed, converted or replaced by
the successor corporation (if any), which assumption, conversion or replacement
will be binding on all Participants. In the alternative, the successor
corporation may substitute equivalent awards or provide substantially similar
consideration to Participants as was provided to shareholders (after taking into
account the existing provisions of the Awards). The successor corporation may
also issue, in place of then outstanding Shares held by any Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to such Participant. In the event such successor
corporation (if any) refuses to assume or substitute Awards, as provided above,
pursuant to a transaction described in this Subsection 18.1, such Awards will
expire on such transaction at such time and on such conditions as the Board will
determine.

        18.2    Other Treatment of Awards.    Subject to any greater rights
granted to Participants under the foregoing provisions of this Section 18, in
the event of the occurrence of any transaction described in Section 18.1, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, sale of assets or other
"corporate transaction."

        18.3    Assumption of Awards by the Company.    The Company, from time
to time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company's award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.

        19.    SHAREHOLDER APPROVAL.    This Plan shall be approved by the
shareholders of the Company (excluding Shares issued pursuant to this Plan),
consistent with applicable laws, within twelve (12) months before or after the
date this Plan is adopted by the Board. Upon the Effective Date, the Board may
grant Awards pursuant to this Plan; provided, however, that: (a) no Option may
be exercised prior to initial shareholder approval of this Plan; (b) no Option
granted pursuant to an increase in the number of Shares subject to this Plan
approved by the Board will be exercised prior to the time such increase has been
approved by the shareholders of the Company; and (c) in the event that
shareholder approval of such increase is not obtained within the time period
provided herein, all Awards granted hereunder pursuant to such increase will be
canceled, any Shares issued pursuant to any such Award will be canceled, and any
purchase of Shares pursuant to such increase will be rescinded. So long as the
Company is subject to Section 16(b) of the Exchange Act, the Company will comply
with the requirements of Rule 16b-3 (or its successor), as amended, with respect
to shareholder approval.

        20.    TERM OF PLAN/GOVERNING LAW.    Unless earlier terminated as
provided herein, this Plan will terminate ten (10) years from the date this Plan
is adopted by the Board or, if earlier, the

--------------------------------------------------------------------------------




date of shareholder approval. This Plan and all agreements thereunder shall be
governed by and construed in accordance with the laws of the State of
California.

        21.    AMENDMENT OR TERMINATION OF PLAN.    The Board may at any time
terminate or amend this Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to this Plan; provided, however, that the Board will not, without the approval
of the shareholders of the Company, amend this Plan in any manner that requires
such shareholder approval pursuant to the Code or the regulations promulgated
thereunder as such provisions apply to ISO plans, the California Department of
Corporations, or (if the Company is subject to the Exchange Act or Section 16(b)
of the Exchange Act) pursuant to the Exchange Act or SEC Rule 16b-3 (or its
successor), as amended, thereunder, respectively.

        22.    NONEXCLUSIVITY OF THE PLAN.    Neither the adoption of this Plan
by the Board, the submission of this Plan to the shareholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

        23.    DEFINITIONS.    As used in this Plan, the following terms will
have the following meanings:

        "Award" means any award under this Plan, including any Option,
Restricted Stock or Stock Bonus.

        "Award Agreement" means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

        "Board" means the Board of Directors of the Company.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Committee" means the committee appointed by the Board to administer
this Plan, or if no such committee is appointed, the Board.

        "Company" means Versant Corporation, a California corporation, or any
successor corporation.

        "Disability" means a disability, whether temporary or permanent, partial
or total, within the meaning of Section 22(e)(3) of the Code, as determined by
the Committee.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Exercise Price" means the price at which a holder of an Option may
purchase the Shares issuable upon exercise of the Option.

        "Fair Market Value" means, as of any date, the value of a share of the
Company's Common Stock determined as follows:

        (a)   if such Common Stock is then quoted on the Nasdaq National Market
or the Nasdaq SmallCap Market, then its closing price on such market on the date
of determination as reported in The Wall Street Journal;

        (b)   if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal; or

        (c)   if none of the foregoing is applicable, by the Committee in good
faith.

        "Insider" means an officer or director of the Company or any other
person whose transactions in the Company's Common Stock are subject to
Section 16 of the Exchange Act.

        "Option" means an award of an option to purchase Shares pursuant to
Section 5.

        "Parent" means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if at the time of the granting of
an Award under this Plan, each of such

--------------------------------------------------------------------------------




corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

        "Participant" means a person who receives an Award under this Plan.

        "Plan" means this Versant Corporation 2005 Equity Incentive Plan, as
amended from time to time.

        "Repricing" means any of the following or any other action that has the
same purpose and effect: (a) lowering the exercise price of an outstanding
Option granted under this Plan after it is granted; (b) any other action
affecting an outstanding Award granted under this Plan that is treated as a
repricing under United States generally accepted accounting principles;
(c) canceling an outstanding Award granted under this Plan at a time when its
exercise or purchase price exceeds the then fair market value of the stock
underlying such outstanding Award, in exchange for another Award or a cash
payment, unless the cancellation and exchange occurs in connection with a
merger, consolidation, sale of substantially all the Company's assets,
acquisition, spin-off or other similar corporate transaction.

        "Restricted Stock Award" means an award of Shares pursuant to Section 6.

        "SEC" means the Securities and Exchange Commission.

        "Securities Act" means the Securities Act of 1933, as amended.

        "Shares" means shares of the Company's Common Stock reserved for
issuance under this Plan, as adjusted pursuant to Sections 2 and 18, and any
successor security.

        "Stock Bonus" means an award of Shares, or cash in lieu of Shares,
pursuant to Section 7.

        "Subsidiary" means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

        "Termination" or "Terminated" means, for purposes of this Plan with
respect to a Participant, that the Participant has for any reason ceased to
provide services as an employee, director, independent contractor, consultant,
or advisor to the Company or a Parent or Subsidiary of the Company. An employee
will not be deemed to have ceased to provide services in the case of (i) sick
leave, (ii) military leave, or (iii) any other leave of absence approved by the
Committee, provided, that such leave is for a period of not more than 90 days,
unless reemployment upon the expiration of such leave is guaranteed by contract
or statute or unless provided otherwise pursuant to a formal policy adopted from
time to time by the Company and issued and promulgated to employees in writing.
In the case of any employee on an approved leave of absence, the Committee may
make such provisions respecting suspension of vesting of the Option while on
leave from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the Option agreement. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
"Termination Date").

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.01

